Citation Nr: 1621832	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-30 497	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.  

2.  Entitlement to an effective date earlier than November 28, 2009, for the assignment of a 100 percent evaluation for posttraumatic stress disorder (PTSD) with depressive disorder and symptoms of sleep impairment, low energy, and tiredness. 


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Columbia, South Carolina.  

In the Veteran's August 2014 substantive appeal, he had requested a hearing before the Board.  He was scheduled for such a hearing in May 2016; however, his representative withdrew the appeal prior to that hearing.

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


